Citation Nr: 1013786	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  09-04 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1971 and from May 1976 to May 1994.  The Veteran's awards and 
decorations include that Combat Infantryman Badge and the 
Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the Veteran indicated that he considers 
his present appeal to encompass a claim for total disability 
by reason of individual unemployability (TDIU).  However, the 
RO did not render a decision denying the Veteran's claim for 
TDIU until April 2009 and the claims file does not contain a 
timely notice of disagreement (NOD) regarding that rating 
decision.  Therefore, the Veteran's claim for TDIU is not 
before the Board.


FINDING OF FACT

PTSD is not shown to be characterized by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims and Assistance Act of 2000 (VCAA)

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 
(2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter by the RO in June 
2008, prior to the rating decision appealed herein, that 
informed the Veteran what the evidence needed to show in 
order to establish service connection for a claimed 
disability and explained the general manner whereby VA 
assigns disability ratings and effective dates.  The letter 
also adequately explained the respective duties of VA and the 
claimant with respect to obtaining evidence in support of his 
claim.

The Veteran's claim for a higher initial rating for his  PTSD 
is a downstream issue from his claim for entitlement to 
service connection for that disability. The RO granted 
service connection for PTSD and assigned a 30 percent rating.  
The Veteran then filed a notice of disagreement arguing that 
he should have received a higher rating.  In these types of 
circumstances, VA is not required to issue a new VCAA letter. 
See VAOGCPREC 8-2003.  

In addition to its duty to provide various notices to 
claimants, VA also must make reasonable efforts to assist 
them in obtaining the evidence that is necessary to 
substantiate their claims, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA has of record service 
personnel records, service treatment records, private 
treatment records, and written statements of the Veteran.  
The claimant did not indicate that he was treated by VA for 
his PTSD.  Two VA contracted examinations were provided in 
connection with this claim.  

For the reasons set forth above, the Board finds that VA 
satisfied its obligations pursuant to the VCAA in this 
matter.  

Law and Regulations

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process. See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1971 and from May 1976 to May 1994.  The Veteran's awards and 
decorations include that Combat Infantryman Badge and the 
Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the Veteran indicated that he considers 
his present appeal to encompass a claim for total disability 
by reason of individual unemployability (TDIU).  However, the 
RO did not render a decision denying the Veteran's claim for 
TDIU until April 2009 and the claims file does not contain a 
timely notice of disagreement (NOD) regarding that rating 
decision.  Therefore, the Veteran's claim for TDIU is not 
before the Board.


FINDING OF FACT

PTSD is not shown to be characterized by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims and Assistance Act of 2000 (VCAA)

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 
(2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter by the RO in June 
2008, prior to the rating decision appealed herein, that 
informed the Veteran what the evidence needed to show in 
order to establish service connection for a claimed 
disability and explained the general manner whereby VA 
assigns disability ratings and effective dates.  The letter 
also adequately explained the respective duties of VA and the 
claimant with respect to obtaining evidence in support of his 
claim.

The Veteran's claim for a higher initial rating for his  PTSD 
is a downstream issue from his claim for entitlement to 
service connection for that disability. The RO granted 
service connection for PTSD and assigned a 30 percent rating.  
The Veteran then filed a notice of disagreement arguing that 
he should have received a higher rating.  In these types of 
circumstances, VA is not required to issue a new VCAA letter. 
See VAOGCPREC 8-2003.  

In addition to its duty to provide various notices to 
claimants, VA also must make reasonable efforts to assist 
them in obtaining the evidence that is necessary to 
substantiate their claims, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA has of record service 
personnel records, service treatment records, private 
treatment records, and written statements of the Veteran.  
The claimant did not indicate that he was treated by VA for 
his PTSD.  Two VA contracted examinations were provided in 
connection with this claim.  

For the reasons set forth above, the Board finds that VA 
satisfied its obligations pursuant to the VCAA in this 
matter.  

Law and Regulations

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process. See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
?
?31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school). 

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran's claim was received in January 2008.

E.W.H., M.D., a private psychiatrist, examined the Veteran in 
February 2008.  He related that the Veteran was 59 years old, 
and had been married three times.  He was employed as a 
personal caregiver.  His stressors were described as seeing 
friends killed in Vietnam, as well as witnessing the deaths 
of others.  He related that he had nightmares two or three 
times a week and would wake in a panic and in sweats.  He 
also experienced flashbacks about twice a week.  He averaged 
three to four hours of sleep a night.  He startled easily, 
was hypervigilent, rarely socialized, and had impairment of 
recent memory to the extent that he forgot what he was 
reading, and would get lost on trips.  He described anger, 
sadness and fear.  He related hallucinations and delusions.  
The examiner concluded that the Veteran was moderately 
compromised in the social and occupational setting.  The 
diagnosis was PTSD and chronic major depression, and a GAF 
score of 40 was assigned.  A "New Patient Assessment" dated 
in February indicated that the private psychiatrist arrived 
at this conclusion after spending approximately 20 minutes 
with the Veteran.  

The Veteran was examined by a VA fee-basis psychiatrist in 
March 2008.  At that time, he reported a long history of 
sleep disturbances.  He reported that he slept only a few 
hours nightly and that he had nightmares about the Vietnam 
War two or three times per week.  He reported feeling 
hypervigilant and disliking having people behind him.  He 
reported having flashbacks approximately twice per week.  He 
lost his temper easily, isolated himself from others, did not 
like to discuss war, and he believed his anger issues 
precipitated his prior two divorces; however, he was 
currently married.  He denied any drug or alcohol abuse.

The Veteran reported that he worked part-time caring for an 
elderly gentleman.  He denied having any trouble with his 
supervisors or coworkers.  Upon examination, he was fully 
oriented, his mood and affect were appropriate, and his 
appearance and hygiene were normal.  He communicated well, 
his speech was normal, and his ability to concentrate was 
normal.  He denied experiencing panic attacks, 
suspiciousness, delusions, hallucinations, and obsessive 
rituals.  The Veteran's thought processes were normal, his 
judgment and memory were intact, and he was able to abstract 
normally.  He denied any suicidal or homicidal thoughts.  He 
was never hospitalized for psychiatric reasons.  The 
diagnosis was PTSD and a GAF score of 60was assigned.

The Veteran was examined by a different VA fee-basis examiner 
in September 2008.  At that time, the Veteran reported 
experiencing nightmares, restless sleep, being unable to 
tolerate people being behind him, avoiding other people, 
avoiding reminders of the Vietnam War, angry episodes, 
irritability, and panic attacks.  He reported that car 
backfires and other loud noises easily startled him.  

The Veteran reported that he had a good relationship with his 
present wife.  He reported a remote history of alcohol abuse 
and no drug abuse.  

Upon examination, the Veteran was fully oriented.  His 
appearance, hygiene, and behavior were appropriate.  His mood 
seemed depressed and his affect was slightly constricted.  
The Veteran reported that he often felt depressed and that he 
was easily upset.  His concentration seemed normal.  He 
reported experiencing panic attacks once per week.  There was 
no evidence of suspiciousness or delusions.  The Veteran 
reported "vague" auditory hallucinations but denied having 
reported these to his treating psychiatrist.  There was no 
evidence of obsessional rituals.  His thought processes and 
judgment appeared normal.  His abstract thinking and memory 
appeared normal.  The Veteran denied suicidal or homicidal 
thoughts.

The examiner diagnosed PTSD and depressive disorder not 
otherwise specified (NOS) and assigned a GAF score of 60.  
The examiner assessed the Veteran's symptoms as occasionally 
interfering with the Veteran's recreational or leisure 
pursuits, primarily due to motivational difficulties and 
social isolation.  He had no difficulty performing activities 
of daily living and was able to establish and maintain 
effective work, school, and social relationships as well as 
family role functioning.  He had no difficulty understanding 
commands and did not appear to pose a danger to himself or 
others.  He was deemed competent to manage his benefits in 
his own best interest.   

Private treatment records from E.W.H., M.D., a private 
psychiatrist, for the period from February 2008 to August 
2008, consist of a prescription log and symptom checklists, 
recording varying symptoms.  For instance, an August 2008 
patient assessment following a 12- minute interview, 
indicated the Veteran experienced nightmares only 4 times per 
month, flashbacks 4 times per month, panic attacks less than 
once a week, and that he slept 8 hours per night.  He 
occasionally socialized with friends and family.  An 
assessment from two months earlier, following a seven-minute 
interview indicated the Veteran had daily panic attacks, 
nightmares and flashbacks 3 to 4 times per week, got only 4 
hours of sleep per night, had intrusive thoughts and never 
socialized.  An April 2008 patient assessment following a 10- 
minute interview, indicated that the Veteran had nightmares 4 
to 5 times per month, flashbacks 2 or 3 times per week, had 3 
panic attacks lasting 2 or 3 minutes each over the past 5 
weeks, and did not have intrusive thoughts.  A February 
intake indicated that the Veteran reported that he 
experienced nightmares 2 to 3 times per week, flashbacks 
twice per week, panic attacks at least weekly, slept 3 to 4 
hours per night, and did not experience intrusive thoughts (a 
20 minute interview).  According to the symptoms checklists, 
the Veteran never felt hopeless or suicidal, and never 
experienced decreased energy or interest although he reported 
feeling depressed ranging from 25 percent to 75 percent of  
the time.  The checklists also indicated that the Veteran 
experienced multiple auditory and visual hallucinations per 
week.  The private psychiatrist consistently assigned GAF 
scores in the 40s, regardless of the Veteran's differing 
symptoms as recorded on the checklists.   

In an application for TDIU, the Veteran reported that he 
stopped working approximately 3 weeks after his initial VA 
contracted psychiatric examination.  He reported that he 
stopped working because he disliked being around people and 
had bad nerves.  

The Veteran did not provide any other factual information 
about his symptoms or why he believed his rating did not 
accurately reflect his symptoms, other than his  conclusion, 
set forth in his NOD, that the GAF score assigned by his 
private psychiatrist entitled him to a higher rating. In this 
regard, the Board notes that an examiner's classification of 
the level of psychiatric impairment, by word or by a GAF 
score, is considered but is not determinative of the VA 
disability rating to be assigned.  Rather, the evaluation is 
based on consideration of all of the evidence that bears on 
occupational and social impairment. 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.  In any event, the Board notes that the GAF 
scores of 60 that were assigned by both of the VA contracted 
examiners indicated that the Veteran's symptoms were at the 
least severe edge of the range of symptoms that could be 
considered moderate in nature, and were therefore consistent 
with the currently assigned 30 percent rating.

An evaluation of the evidence as a whole does not establish 
entitlement to a rating higher than 30 percent for PTSD.  The 
evidence does not support a finding of occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

At the March 2008 VA examination, the Veteran displayed a 
full range of affect, and at the September 2008 examination 
his affect was noted to be only slightly constricted.  Both 
VA examiners noted that the Veteran communicated effectively 
with no abnormalities of speech.  They both noted assessed 
his judgment, abstract thinking, and memory as normal.  The 
Veteran denied experiencing panic attacks at his first VA 
contracted examination and reported experiencing panic 
attacks only once per week at his second VA contracted 
examination.  At the March 2008 VA examination the Veteran 
specifically denied experiencing difficulties with coworkers 
or supervisors at work, and at the September 2008 VA 
examination he noted that he had a good relationship with his 
wife.  The examiner who performed that evaluation concluded 
that the Veteran was able to establish and maintain effective 
work and social relationships.  The examiner did note that 
the Veteran experienced episodic disturbances in motivation 
that sometimes interfered with his ability to engage in 
leisure pursuits, but this symptom alone is insufficient to 
warrant a higher rating.  The Veteran's appearance and 
hygiene have always been assessed as adequate, he never 
reported any suicidal or homicidal thoughts, and he was fully 
oriented at both examinations.

The Board acknowledges that the Veteran's private 
psychiatrist reported that the Veteran's symptoms were more 
severe.  When evaluating the weight of medical evidence, the 
Board is guided by the principle that the probative value of 
a medical opinion largely rests upon the extent to which such 
opinion is based upon a thorough evaluation of the Veteran's 
medical history, including but not limited to the medical 
evidence contained in the claims file.  See, e.g. Miller v. 
West, 11 Vet. App. 345, 348.  Although VA may not discount a 
private medical opinion merely because the private physician 
did not review the claims file, the Board may examine the 
factual foundation of a medical opinion, including whether 
the physician had access to relevant information of record.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  
Further, an opinion that is speculative has limited probative 
value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127-128 
(quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) ( a 
medical opinion that a particular event "may" have led to 
the Veteran's disability is too speculative to establish a 
causal relationship)).  

In this case, the Board finds that the assessments of the VA 
contracted examiners are more probative than that expressed 
by the private psychiatrist.  First, the private 
psychiatrist's February 2008 letter indicated that the 
Veteran reported significantly more severe symptoms to him 
than what the Veteran reported to the examining VA contracted 
psychiatrists.  However, the Veteran, knowing that the VA 
evaluations would be used for rating purposes, would have no 
reason to minimize his symptoms at these examinations.  The 
Board finds it significant that while the Veteran's private 
psychiatrist indicated that the Veteran experienced frequent 
visual and auditory hallucinations, the Veteran specifically 
denied having any hallucinations at the March 2008 VA 
contracted examination, and while he reported some vague 
auditory hallucinations at the September 2008 VA contracted 
examination, the Veteran specifically denied reporting these 
hallucinations to his private psychiatrist.  Yet, the private 
psychiatrist noted frequent hallucinations not only in his 
February 2008 letter but all of the symptom checklists 
pertaining to the Veteran; all of these documents indicate 
that the Veteran reported frequent hallucinations.  This 
raises a significant question about the credibility of these 
reports given that they completely contradict what the 
Veteran told both VA examiners.  To the extent that the 
private psychiatrist's conclusions are based on an inaccurate 
portrayal of the Veteran's symptoms, their probative value 
are significantly diminished.  Also of concern is that Dr. H. 
made his assessments following only brief interviews, ranging 
from seven minutes to slightly over 20 minutes.

The Board also notes that the VA contracted examinations were 
performed by two separate psychiatrists who reached very 
similar conclusions about the Veteran's level of functioning 
after conducting comprehensive examinations and both assigned 
exactly the same GAF scores.  In contrast, the records in the 
claims file indicate that the private psychiatrist prepared 
his February 2008 letter after spending approximately 20 
minutes with the Veteran and do not indicate that he reviewed 
any documentary evidence in connection with his evaluation, 
while both of the VA examiners had the private psychiatrist's 
evaluations and service treatment records available to them 
for their review and consideration.  

Further, it is notable that the various symptom checklists 
prepared by the private psychiatrist's office described very 
different symptoms at different times although they covered a 
fairly short period of time.  For example, two out of the 
four symptom checklists indicated that the Veteran had panic 
attacks once or week or less, which is consistent with the 
currently assigned 30 percent rating.  The most recent 
symptoms checklist also indicated that the Veteran's sleep 
improved considerably and that he was now sleeping eight 
hours per night and had nightmares and flashbacks only 
approximately once per week.  Thus, much of the evidence from 
the private psychiatrist's office is itself consistent with 
the currently assigned 30 percent rating.  Notably, even the 
private psychiatrist's records do not indicate any evidence 
of communication difficulties, suicidal or homicidal 
ideation, lack of orientation, impaired judgment or abstract 
thinking, inappropriate affect or behavior, or similar 
symptoms which are part of the criteria for higher 
evaluations.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

An initial rating in excess of 30 percent for PTSD is denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


